05/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0606


                                       DA 19-0606
                                    _________________



IN THE MATTER OF

Z.L.,                                                                ORDER

             A Youth.


                                    _________________

        This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.        After reviewing the Appellant’s opening brief filed
electronically on May 26, 2020, this Court has determined that the brief does not comply
with the below-referenced Rule.
        M. R. App. P. 12(1)(i) requires that the relevant judgment, order, findings of fact,
conclusions of law, jury instruction, ruling or decision from which the appeal is taken be
included as an appendix with the Appellant’s brief to this Court. Appellant’s brief did not
include a copy of the District Court’s Dispositional Judgment from which it is appealing.
        IT IS ORDERED that within ten (10) days of the date of this Order, the Appellant
shall electronically file with Clerk of this Court a copy of the relevant order as an appendix
and include the relevant order as an attached appendix to the paper copies of Appellant’s
brief. One copy of the relevant order must be served on each counsel of record;
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained in
M. R. App. P. 13 shall run from the date of filing of the relevant judgment or order.
        The Clerk of this Court is directed to provide a true copy of this Order to counsel for
Appellant and to all counsel upon whom the brief was served.




                                                                                 Electronically signed by:
                                                                                        Beth Baker
                                                                            Justice, Montana Supreme Court
                                                                                       May 26 2020